Opinion by
Johnson, J.
It was stipulated that 97 eases, out of 5,000 cases of brandy imported, were manipulated in bonded warehouse at Philadelphia by repacking, resulting in 4,976 cases; that 4,976 cases were forwarded to Portland, Oreg., and upon information from the collector at that port, further allowance was made for 1.20 gallons; that duty was assessed on 12,000 gallons and internal revenue tax on 11,997 gallons; and that the actual number of gallons withdrawn from warehouse after manipulation was 11,941.20 gallons. Following Austin, Nichols & Co., Inc. v. United States (22 Oust. Ct. 33, C. D. 1155), the claim of the plaintiff was sustained.